Case 1:18-cv-03455-NG-ST Document 14 Filed 11/13/18 Page 1 of 1 PageID #: 51



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

DAVID ARKORFUL,
                                                                            NOTICE OF APPEARANCE
                                                             Plaintiff,
                             - against -                                    18 Civ. 3455 (NG) (SLT)


NEW YORK CITY DEPARTMENT OF EDUCATION,

                                                           Defendant.
----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that I am the Assistant Corporation Counsel in the

office of Zachary W. Carter, Corporation Counsel of the City of New York, assigned to represent

defendant in the above-referenced action as lead counsel. Accordingly, I respectfully request

that any future correspondence, filings, ECF notifications, or other information related to this

matter, be directed to me at the address below.

Dated:           New York, New York
                 November 13, 2018
                                                     ZACHARY W. CARTER
                                                     Corporation Counsel of the
                                                       City of New York
                                                     Attorney for Defendant
                                                     100 Church Street, Room 2-111
                                                     New York, New York 10007
                                                     (212) 356-3187
                                                     smacleod@law.nyc.gov

                                                     By:             /s/ Shawna C. MacLeod
                                                              Shawna C. MacLeod
                                                              Assistant Corporation Counsel


TO:      Noah A. Kinigstein (By ECF)
